DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 is a repeated limitation from claim 1.  It is unclear how the claim further defines claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 9-12, 14, and 19 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Neiser (US provisional application 62/971,958) (US 2021/0403155 is referenced for convenience).
In re. claim 1, Neiser teaches an aircraft comprising: a fuselage (121); a first support boom extending from the fuselage (38) (fig. 4); a first propulsion assembly (30) coupled to the first support boom (fig. 4), the first propulsion assembly comprising: a first rotor hub (center of disc (33)); first rotor blades (33) extending from the first rotor hub (fig. 3) and operable to rotate in a first rotor plane with the first rotor hub (fig. 1); a second rotor hub (hub of disc (35)) (fig. 4); second rotor blades (35) extending from the second rotor hub (fig. 3) and operable to rotate in a second rotor plane with the second rotor hub (fig. 1), wherein the second rotor hub is positioned below the first rotor hub (fig. 1); a first separation between the first rotor plane and the first support boom, the first separation having a first separation distance; a second separation between the first support boom and the second rotor plane, the second separation having a second separation distance; and wherein the second separation distance is greater than the first separation distance (in view of figs. 1 and 4).  
In re. claim 3, Neiser teaches the aircraft of claim 1, wherein the first separation distance is not less than approximately 1.5 times a thickness of the first support boom (fig. 1).  
In re. claim 6, Neiser teaches the aircraft of claim 5, wherein the second separation distance is greater than the first separation distance (as stated in claim 1).  
In re. claim 9, Neiser teaches the aircraft of claim 1, wherein the first rotor plane is substantially parallel to the second rotor plane (fig. 1).  
In re. claim 10, Neiser teaches the aircraft of claim 1, wherein the first support boom is coupled to the first propulsion assembly at a point between the first rotor hub and the second rotor hub (fig. 4).  
In re. claim 11, Neiser teaches the aircraft of claim 1, comprising: a second support boom (52) extending from the fuselage (fig. 4); a second propulsion assembly (44) coupled to the second support boom (fig. 4); a third support boom extending from the fuselage (right half of strut (58)) (fig. 3); a third propulsion assembly (30) coupled to the third support boom (fig. 3); a fourth support boom extending from the fuselage (left half of strut (58)) (fig. 3); and a fourth propulsion assembly (44) coupled to the fourth support boom (fig. 3).  
In re. claim 12, Neiser teaches the aircraft of claim 1, wherein the first rotor blades and the second rotor blades are operable to counterrotate (rotate not in the same direction) (para [0045]).  
In re. claim 14, Neiser teaches an aircraft comprising: a fuselage (121); a first support boom extending from the fuselage and having a first boom thickness (38) (fig. 4); a first propulsion assembly (30) coupled to the first support boom (fig. 4), the first propulsion assembly comprising: a first rotor hub (center of disc (33));  first rotor blades (33) extending from the first rotor hub (fig. 3) and operable to rotate in a first rotor plane with the first rotor hub (fig. 1); a second rotor hub (hub of disc (35)) (fig. 4) second rotor blades (35) extending from the second rotor hub (fig. 3) and operable to rotate in a second rotor plane with the second rotor hub (fig. 1), wherein the first rotor hub is positioned above the first rotor hub (fig. 1); a first separation between the first rotor plane and the first support boom (fig. 1); and a second separation between the first support boom and the second rotor plane, the second separation being greater than the first separation (fig. 1).  
In re. claim 19, Neiser teaches the aircraft of claim 14, comprising: a second support boom (52) extending from the fuselage and having a second boom thickness (fig. 4); and a second propulsion assembly (44) coupled to the second support boom(fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 7-8, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neiser.
In re. claims 4-5, 7-8, and 15-18, Neiser fails to disclose the first separation distance is approximately 1.5 times a thickness of the first support boom, or the first separation distance is approximately 1.5 to 2.7 times a thickness of the first support boom, or the first separation distance is approximately 2 times a thickness of the first support boom, or the first separation distance is approximately 2.7 times a thickness of the first support boom.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Neiser to have the boom located to create the recited separation distance, since there are a finite number of identified, predictable potential solutions of mounting locations for the support strut of Neiser and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so distributes weight more evenly about the rotation axis of the support strut.
In re. claim 20, Neiser teaches the aircraft of claim 19, comprising: a third support boom extending from the fuselage and having a third boom thickness (right half of strut (58)) (fig. 3); a fourth support boom extending from the fuselage and having a fourth boom thickness (left half of strut (58)) (fig. 3); a third propulsion assembly (30) coupled to the third support boom, the third propulsion assembly comprising: a third rotor hub (fig. 3); and third rotor blades extending from the third rotor hub and operable to rotate in a third rotor plane with the third rotor hub (fig. 3); and a fourth propulsion assembly (44) coupled to the fourth support boom (fig. 3), the fourth propulsion assembly comprising: a fourth rotor hub (fig. 3); and fourth rotor blades extending from the fourth rotor hub and operable to rotate in a fourth rotor plane with the fourth rotor hub (fig. 3); a third separation between the third rotor plane and the third support boom (third rotor above boom (58) in figs. 3-4); and a fourth separation between the fourth rotor plane (fourth rotor above boom (58) in figs. 3-4) 
Neiser fails to disclose the third separation is not less than approximately 1.5 times the third boom thickness and the fourth separation is not less than approximately 1.5 times the fourth boom thickness.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Neiser to have the boom located to create the recited separation distance, since there are a finite number of identified, predictable potential solutions of mounting locations for the support strut of Neiser and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so distributes weight more evenly about the rotation axis of the support strut.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Neiser as applied to claim 1 above, and further in view of Beckman et al. (US 2017/0274984).

In re. claim 13, Neiser fails to disclose the first rotor blades and the second rotor blades are operable to co-rotate.  
Beckman teaches the first rotor blades and the second rotor blades are operable to co-rotate (para [0038]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Neiser to incorporate the teachings of Beckman to have the upstream and downstream rotors co-rotate, to reduce or otherwise alter noise generated by the high-pressure pulse of the induced flow from the rotation of the propellers.
Response to Arguments
Applicant’s arguments with respect to the claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin (US 2018/0334252) also discloses a support boom (not labeled) positioned closer to the upper rotor (2204a) than the lower rotor (2204b) (fig. 4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647